COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-177-CR
 
JOSHUA M. LEITNER                                                        
   APPELLANT
V.
THE STATE OF TEXAS                                                        
   STATE
------------
FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
Appellant Joshua M. Leitner appeals from his conviction for robbery with bodily
injury. In his sole issue, he complains that the trial court improperly excluded
as hearsay a witness's testimony about a codefendant's alleged statement against
interest. This complaint is waived because appellant made no offer of proof in
the trial court, the substance of the excluded evidence was not apparent from
the context within which the questions were asked, and appellant did not contend
below that the proffered testimony was a statement against the codefendant's
interest. See Tex. R. Evid. 103(a)(2), 803(24); Tex. R. App. P.
33.1(a). Accordingly, we overrule appellant's sole issue and affirm the trial
court's judgment.
 
                                                                      
PER CURIAM
 
PANEL F: CAYCE, C.J.; GARDNER and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 22, 2003

1.  See Tex. R. App. P. 47.4.